Title: From George Washington to James Roy, 23 October 1757
From: Washington, George
To: Roy, James

 
Instructions for Mr Roy.[Fort Loudoun, 23 October 1757] 
Sir
You are immediately to proceed from hence with the party of cherokee & northern Indians now here, to Captain Waddell’s fort, or the nearest Garrison (otherwise) in N. Carolina, taking the safest and best road.
When you arrive there, you are to deliver them over to Captn Waddell, or the officer commanding the Garrison, at which you shall deliver them.
In your march you are to use your utmost endeavours in getting the Indians accommodated with provisions and other necessaries—You are to be particularly careful to procure those necessaries on the best terms; keeping the most exact accompts of all your disbursments; and taking receipts for every farthing you pay.
After having delivered over the Indians, you are to apply to him for some deserters from the virginia regiment, which I am informed he has entertained; and of which you have herewith a list.
Shou’d he hesitate at delivering them up, you are to demand his reasons for so illegal a proceedure in writing. It being not only expressly contrary to an Article of War; but evidently detrimental to His Majestys general interest: and which I will not fail to represent to the Commander in chief.
But, shou’d he deliver them up (as I am apt to believe he will) you are to apply to him for an Escort for them to the first Garrison in this colony.
You are to make the greatest expedition, and rejoin this Garrison as soon as the nature of the service, to which you are now ordered, will admit. Given &c. Octo. 23d 1757.

G:W.

